Citation Nr: 0124738	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-05 265	)	DATE
	)
	)


THE ISSUES

1.  Whether a Board decision of June 10, 1987, which granted 
an increased rating for service-connected psychoneurotic 
reaction, phobic type, anxiety and depression, to the extent 
it assigned a 70 percent evaluation, was clear and 
unmistakable error.

2.  Whether a Board decision of October 30, 1989, which 
denied a total disability rating based on individual 
unemployability due to service-connected disabilities, was 
clear and unmistakable error.


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The moving party served on active duty from May 1954 to April 
1963.

This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in Board decisions dated June 10, 1987 and October 30, 
1989.  


FINDINGS OF FACT

1.  In July 1986, the RO denied a claim of entitlement to an 
increased rating for service-connected psychoneurotic 
reaction, phobic type, anxiety and depression; evaluated as 
50 percent disabling; the moving party appealed that decision 
to the Board, which, in a decision dated June 10, 1987, 
granted the claim, to the extent that it assigned a 70 
percent evaluation.  

2.  The medical evidence on file at the time of the Board's 
June 1987 decision included three medical opinions from VA 
physicians who stated that the moving party was unable to 
work due to his service-connected psychiatric condition; 
there was no countervailing medical opinion to support the 
Board's implicit determination that the criteria for a 100 
percent rating had not been met.  

3.  When a 100 percent schedular evaluation is granted, that 
grant renders a claim of entitlement to TDIU moot as of the 
assigned effective date for the total evaluation.  


CONCLUSIONS OF LAW

1.  The Board's decision, dated June 10, 1987, was clearly 
and unmistakably erroneous to the extent that it denied a 100 
percent rating for service-connected psychoneurotic reaction, 
phobic type, anxiety and depression, bipolar disorder.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403 (2000).

2.  The motion for revision of the October 30, 1989 Board 
which denied a total disability rating based on individual 
unemployability due to service-connected disabilities, on the 
basis of clear and unmistakable error, is moot.  38 C.F.R. § 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  38 C.F. R. § 20.1403 relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when the at decision was made.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

Authority 38 U.S.C.A. §§ 501(a), 7111.

I.  Board Decision of June 10, 1987

The moving party appealed the RO's July 1986 denial of a 
rating in excess of 50 percent for his service-connected 
psychiatric disorder, and in a decision, dated June 10, 1987, 
the Board granted the increased rating claim, to the extent 
that it assigned a 70 percent evaluation.  In July 1987, the 
RO assigned an effective date of December 4, 1985 for the 70 
percent evaluation.  

During a hearing, in May 2001, the moving party's 
representative raised the issue of revision of the Board's 
June 10, 1987 decision, based on CUE.  It was argued that the 
Board failed to give the proper evidentiary weight to 
evidence indicating that the moving party was unable to work 
due to his psychiatric symptoms.  

At the time of the Board's June 1987 decision, the evidence 
included service medical records.  A medical board report, 
dated in February 1963, showed that the moving party was 
found to have a schizophrenic reaction, n.e.c. (not elsewhere 
classified), chronic, severe, manifested by symptoms that 
included anxiety, depression, suicidal ideas, magical 
thinking, and moderate impairment for industrial and social 
activities.  In April 1963, the moving party was separated 
from service due to these disabilities.  

Post-service medical evidence included VA hospital, 
examination and outpatient treatment reports, as well as non-
VA examination reports, collectively dated between 1963 and 
1986.  These records showed that the moving party was 
hospitalized for psychiatric symptoms in 1973, 1985 and 1986.  
The medical evidence dated within one year prior to receipt 
of his claim showed that the moving party had been divorced 
five times, and that he had not worked since 1975, at which 
time he was fired from his job at a service station after he 
got into a shoot-out with a man who had emptied his ashtray 
onto the ground (there was no contrary evidence of record on 
the issue of his employment history).  The medical evidence 
included diagnoses of schizophrenia and bipolar disorder, 
characterized as severe in one report, and showed that the 
moving party was taking daily medication for management of 
his psychiatric symptoms.  In addition, the medical evidence 
included three medical opinions to the effect that the moving 
party was unable to work due to his psychiatric symptoms.  
See October 1985 VA hospital report, opinion from a VA 
physician, Frances E. Harrington, M.D., dated in January 
1986, and April 1986 VA hospital report.  

At the time of the Board's June 1987 decision, the moving 
party's psychiatric disability was rated as a neurosis under 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9410.  The pertinent 
part of the regulation governing ratings for psychoneurotic 
disorders in effect at the time of the Board's June 1987 
decision (i.e., DC 9410) provided that a 100 percent rating 
was warranted where inter alia, the evidence showed that a 
claimant was "Demonstrably unable to obtain or retain 
employment."  See also Johnson v. Brown, 7 Vet. App. 95, 97 
(1994). 

The Board finds that, to the extent that it denied a 100 
percent rating for service-connected psychoneurotic reaction, 
phobic type, anxiety and depression, bipolar disorder, its 
June 1987 decision was error.  In this regard, the Board 
implicitly determined that the criteria for a 100 percent 
evaluation were not met.  However, at the time of the Board's 
decision, there was uncontroverted evidence which indicated 
that the moving party had not worked since 1975.  
Furthermore, as previously stated, the medical evidence 
included three findings by VA physicians that the moving 
party was unemployable.  In this regard, the Board's decision 
completely failed to mention one of these findings of 
unemployability, as contained in the October 1985 VA hospital 
report.  Finally, the Board notes that in contrast to these 
three opinions, there was no medical opinion of record during 
the relevant time period (i.e., October 1984 to June 1987) 
which stated that the moving party was employable, nor did 
the Board cite to any other probative medical evidence on 
this issue to support its decision.  Therefore, the Board 
finds that, to the extent that it determined that a 100 
percent evaluation was not warranted for the moving party's 
psychiatric disability, the Board's decision was not a 
reasonable exercise of adjudicatory judgment and involved 
CUE.  


II.  Board Decision of October 30, 1989

During the course of his hearing, held on October 29, 1986, 
the moving party raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  In July 1987, the RO 
denied his claim.  The moving party appealed, and in a 
decision dated October 30, 1989, the Board affirmed the RO's 
denial.  

The moving party claims that the Board's decision of October 
30, 1989, which denied a claim for TDIU, was clear and 
unmistakable error.  However, in part I, supra, of this 
decision, the Board determined that its June 1987 decision 
was CUE to the extent that it failed to grant a 100 percent 
rating for the moving party's service-connected psychiatric 
disability.  As the Board has determined that a 100 percent 
rating is warranted prior to its October 1989 decision which 
denied TDIU (as well as at all times prior to the date on 
which he raised the TDIU claim, i.e, October 29, 1986), it 
follows that the TDIU claim must be dismissed as moot.  See 
e.g., Green v. West, 11 Vet. App. 472 (1998); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994); VAOPGCPREC 6-99, 64 Fed. 
Reg. 52,375 (June 7, 1999).  Stated alternatively, there is 
no legal entitlement to TDIU for a period for which a total 
schedular evaluation has been granted.  Therefore, the claim 
that the Board's October 30, 1989 decision is CUE is moot.  
The claim is therefore dismissed.  






	(CONTINUED ON NEXT PAGE)


ORDER

The June 10, 1987 Board decision, to the extent that it 
failed to grant a 100 percent evaluation for service-
connected psychoneurotic reaction, phobic type, anxiety and 
depression, is clearly and unmistakably erroneous, and, to 
this extent, the appeal is granted.  

The motion for revision of the October 30, 1989 Board 
decision denied TDIU on the basis of clear and unmistakable 
error, is moot; to this extent, the motion is dismissed.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



